Filed 09/16/19                                      Case 18-02130                                                  Doc 85



       1
       2
                                                POSTED ON WEBSITE
       3                                       NOT FOR PUBLICATION
       4
       5                            UNITED STATES BANKRUPTCY COURT
       6                              EASTERN DISTRICT OF CALIFORNIA
       7
       8
       9   In re                               )             Case No. 17-27397-E-13
                                               )
      10   GEVORG GEORGE POLADYAN and          )
           ARMINE ASATRYAN,                    )
      11                                       )
                             Debtors.          )
      12                                       )
                                               )
      13   GEVORG G. POLADYAN and              )             Adv. Proc. No. 18-2130
           ARMINE ASATRYAN,                    )
      14                                       )
                             Plaintiffs,       )
      15                                       )
           v.                                  )
      16                                       )
           TAPAN TRIVEDI,                      )
      17                                       )
                             Defendant.        )
      18   ___________________________________ )
      19   This Supplemental Memorandum Decision is not appropriate for publication.
           It may be cited for persuasive value on the matters addressed.
      20
      21                SUPPLEMENTAL MEMORANDUM OPINION AND DECISION
      22           The trials in Adversary Proceedings 18-2130 and 18-2014 were concluded with the court
      23   stating its Findings of Fact and Conclusions of Law orally on the record. Fed. R. Civ. P. 52(a), Fed.
      24   R. Bankr. P. 7052. The trials for the two Adversary Proceedings were jointly conducted due to the
      25   necessary determination of facts and conclusions of law that are common to both Adversary
      26   Proceedings. This Supplemental Memorandum is issued to document the Undisputed Facts as
      27   agreed by the Parties and clearly state the burden of proof/persuasion standards for the two
      28   Adversary Proceedings, and is made as part of the court’s Findings and Conclusions.
Filed 09/16/19                                       Case 18-02130                                                   Doc 85



       1          The Parties have documented the undisputed facts in their Statement of Undisputed Facts
       2   filed in Adversary Proceeding 18-2130 on July 22, 2019 (Dckt. 68), a copy of which is attached
       3   hereto as Addendum “A.”
       4          Adversary Proceeding 19-2130 was one commenced by Gevorg Poladyan and Armine
       5   Asatryan, the two Debtors in the Chapter 13 case No. 17-27397 (“Debtors”), objecting to the claim
       6   filed by Tapan Trivedi, the predecessor in interest to Judith Ambrus and Emeric Ambrus
       7   (“Creditors”), who were substituted in as the real parties in interest for the trial. Judith Ambrus and
       8   Emeric Ambrus were asserting in Adversary Proceeding 18-2014 that the obligation represented by
       9   their claim was nondischargeable.
      10          For the claim asserted in Proof of Claim No. 1-1, the prima facie evidentiary value of Proof
      11   of Claim No. 1-1 was rebutted by the two Debtors, placing the burden of proof on Creditors to
      12   establish the claim by a preponderance of the evidence, as well as the alleged grounds for
      13   nondischargeability of the asserted claim. Lundell v. Anchor Constr. Specialists, Inc., 223 F.3d
      14   1035, 1039 (9th Cir. 2000); Grogan v. Garner, 498 U.S. 279, 289-291 (1991).
      15          As stated on the record, the court determined that Creditors failed to establish there was an
      16   obligation owed upon which a claim could be asserted and for which an obligation could be
      17   determined nondischargeable.
      18          Judgment has been granted for Debtors in both Adversary Proceedings and against Creditors
      19   on all claims therein. Separate judgments are entered by the court for each Adversary Proceeding.
      20             September 16, 2019
      21
      22
      23
      24
      25
      26
      27
      28
                                                             2
         Case
Filed 09/16/19   Number: 2018-02130            Filed: 7/22/2019 10:01:13 AM
                                               Case 18-02130                      Doc # 68 Doc 85

                                     ADDENDUM "A"
         1
             Law Offices of Peter G. Macaluso
         2   Peter G. Macaluso #215730
             7230 South Land Park Drive #127
         3   Sacramento, California        95831
             Telephone:     916-392-6591
         4   Facsimile:     916-392-6590

         5   Attorney for Creditor,
             Tapan Trivedi, Administrator
         6   of the Estate of Ortansa
             Ambrus-Cernat
         7

         8
                              IN THE UNITED STATES BANKRUPTCY COURT
         9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
        10
                                                SACRAMENTO
        11

        12

        13   IN THE MATTER OF                           CASE NO.   17-27397-0-7

        14   GEVORG G. POLADYAN,                        ADV. NO.   18-02130
             ARMINE ASATRYAN,
        15
                          DEBTORS,
        16                                              DATE: AUGUST 5, 2019
             GEVORG G. POLADYAN                         TIME: 10:00 A.M.
        17   ARMINE ASATRYAN                            DEPT: E - COURTROOM 33
                                                        HONORABLE JUDGE SARCIS
        18                PLAINTIFFS
             V.

        19
                 TAPAN TRIVEDI,
        20   ADMINISTRATOR FOR THE
             ESTATE OF ORTANSA
        21   AMBRUS-CERNAT
                                                        JOINT STATEMENT
        22                 DEFENDANT.      /            OF UNDISPUTED FACTS


        23           Plaintiff, Gevorg G. Poladyan and Armine Asatryan,

        24       (hereinafter "Plaintiffs" or "Debtors") and Defendant, Tapan

        25       trivedi. Administrator for the Estate of Ortansa Ambrus-Cernat

        26       (hereinafter "Defendant"), by and through their respective

        27       undersigned attorneys hereby submit this joint statement of

        28       undisputed facts.
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
         Case
Filed 09/16/19   Number: 2018-02130   Filed: 7/22/2019 10:01:13 AM
                                      Case 18-02130                  Doc # 68 Doc 85
Filed 09/16/19                                   Case 18-02130                                             Doc 85



       1
                                  Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
            Debtors / Plaintiff-Debtors                    Attorney for the Debtors
       6
       7    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Robert T. Matsui United States Courthouse
       8                                                   501 I Street, Room 7-500
                                                           Sacramento, CA 95814
       9
            Peter G. Macaluso, Esq.                        Peter L. Cianchetta, Esq.
      10    7230 South Land Park Drive, #127               8788 Elk Grove Blvd., Ste. 2A
            Sacramento, CA 95831                           Elk Grove, CA 95624
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
